Citation Nr: 1501973	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, service-connected post-traumatic stress disorder (PTSD), and as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to September 1970.  The Veteran died on July [redacted], 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for hypertension secondary to diabetes mellitus.

The Veteran testified before a Decision Review Officer (DRO) in June 2010. 

On July 18, 2012, the Board denied the claim for service connection for hypertension as secondary to the service-connected diabetes mellitus.  The appellant appealed the July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Memorandum decision, the Court set aside the July 2012 Board decision as to the issue of service connection for hypertension and remanded the matter for further consideration.  The Court affirmed the remainder of the July 2012 Board decision.  Accordingly, the Board will only address the issue of service connection for hypertension.

In July 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2014).

The evidence of record does not show, nor does the appellant contend, that the Veteran's hypertension was manifested during service or within the one-year after service. Rather, the appellant asserts that the Veteran's hypertension is secondary to his service-connected diabetes mellitus, his service-connected PTSD, or his exposure to Agent Orange during active duty in Vietnam.  In a July 2012 decision, the Board found that the preponderance of the evidence, including September 2006 and March 2009 VA opinions, and a January 2012 VA examination report, did not show that the Veteran's hypertension was secondary to his service-connected diabetes mellitus.  See July 2012 Board decision.

As noted above, a December 2013 Court Memorandum decision set aside the July 2012 Board decision as to the issue of service connection for hypertension.  Specifically, the Court stated that the Board had only provided a medical opinion as to whether hypertension was related to the service-connected diabetes mellitus disability.  The Court determined that the Board had provided an inadequate statement of reasons or bases as to why a medical opinion was not obtained to address whether there was a link between the verified in-service herbicide exposure (Agent Orange) and the Veteran's diagnosed hypertension. 

In accordance with the Board's July 2014 decision, another VA medical opinion was obtained in August 2014.  The examiner was specifically asked to address whether the Veteran's hypertension was caused or related to his verified in-service exposure to Agent Orange.  See August 2014 VA medical opinion.  The examiner opined that the Veteran's hypertension was less likely as not caused or related to his verified in-service herbicide exposure.  In rendering his opinion, the examiner noted that the Veteran had essential hypertension, which is the diagnosis in 95 percent of cases of hypertension and, by definition, is not secondary to or caused by any other disease, including exposure to Agent Orange.  It is a primary disorder in and of itself, and is not a presumptive disease related to Agent Orange exposure.  The Board finds that this opinion is adequate, in that the examiner considered the Veteran's in-service and post-service medical record, and provided a clear rationale for the opinion.

However, in the December 2014 Appellant's Post-Remand Brief, the Veteran's representative noted that the Veteran was also service-connected for PTSD, which was shown to include alcohol abuse and chronic sleep impairment.  He noted further that chronic alcohol abuse can lead to many health problems, including hypertension, and that currently accepted medical principles indicate a link (causal and aggravating) between mental disorders, including PTSD, and cardiovascular disease, and that persons with PTSD have been reported to have an increased risk of hypertension and other cardiovascular disease.  In essence, he argued that it is recognized that PTSD is a causative agent for cardiovascular disease problems, and also as an aggravating factor for cardiovascular disease.

The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Considering this theory of entitlement, the Board notes that there is currently no medical opinion of recording addressing the Veteran's claim that his hypertension is related to his service-connected PTSD.  In light of the additional contentions and the evidence of record, another VA opinion is needed to determine the etiology of any current hypertension.  38 U.S.C.A. 
§ 5103A (d) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an appropriate VA medical opinion to ascertain the likely etiology of the Veteran's hypertension.  The claims folder should be made available to the examiner for review and the examiner should acknowledge such review in the opinion or in an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was etiologically related, in whole or in part, to the Veteran's active service, to include his verified in-service herbicide exposure. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hypertension was caused or aggravated by his service-connected PTSD.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

3.  Readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

